Citation Nr: 1446603	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a disability manifested by muscle pain, to include as a manifestation of an undiagnosed illness.

4.  Entitlement to rating higher than 20 percent for irritable bowel syndrome before April 3, 2013.  

5.  Entitlement to rating higher than 30 percent for irritable bowel syndrome after April 3, 2013.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987 and from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Newington, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Veteran testified at an RO formal hearing and, in October 2012, he appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are in the Veteran's file.

In February 2013, the Board remanded the case for further development, which has been completed as it pertains to the issues decided in this appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left knee disability did not initially manifest in service and is not otherwise related to service.

2.  The Veteran's reported muscle pain has not been attributed to a clinical diagnosis, and there are no objective signs of his symptoms that would allow his symptoms to be classified as manifestations of an undiagnosed illness related to his service in the Persian Gulf.

3.  Before April 3, 2013, irritable bowel syndrome was manifested by severe symptoms.

4.  After the Board's award of a 30 percent rating prior to April 3, 2013, throughout the rating period (before and after April 3, 2013) the Veteran is in receipt of the highest schedular rating available for irritable bowel syndrome, and there are no manifestations of the service-connected gastrointestinal disorder that allow a higher disability rating to be assigned under other applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a disability manifested by muscle pain, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.317 (2013).
3.  The criteria for a 30 percent rating for irritable bowel syndrome for the period prior to April 3, 2013 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7305, 7319, 7346 (2013).

4.  The criteria for a rating in excess of 30 percent for irritable bowel syndrome after April 3, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7305, 7319, 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of December 2008 and January 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The September 2009 rating decision further informed the Veteran of the criteria for establishing service connection for a Gulf War-related illness.  The claims were subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in December 2008, December 2010, and April 2013, and medical opinions were rendered in June 2013.  The record does not reflect that these examinations and medical opinions, as they pertain to the issues decided in this appeal, are inadequate for rating purposes.  The VA gastrointestinal examination reports contain findings relevant to the applicable rating criteria, and the VA orthopedic examination and related medical opinions contain sufficient data to allow the Board to make a fully informed decision.  Moreover, the VA opinions regarding the Veteran's left knee disability and muscle pain are unequivocally stated, consistent with the record, and supported by sufficient rationales.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For a disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Left Knee Disability

The Veteran initially sought service connection for a disability manifested by joint pain, which he asserted was a manifestation of an undiagnosed illness attributable to his Persian Gulf War service.  

During his RO and Board hearings, the Veteran largely characterized his joint pain as affecting his left lower extremity, and during the April 2013 VA orthopedic examination (afforded to him pursuant to the Board's remand directives), the Veteran reported left knee pain as his sole joint-related complaint.   Accordingly, the VA examiner conducted a physical examination of the Veteran's left knee and reviewed left knee x-rays, which revealed degenerative changes of the left knee patellofemoral joint.  Accordingly, the examiner diagnosed the Veteran with left knee patellofemoral osteoarthritis and concluded that the Veteran's reported joint pain is attributable to a known clinical diagnosis and therefore not a manifestation of an undiagnosed illness attributable to his Gulf War service.

After rendering this diagnosis during the April 2013 VA orthopedic examination, the VA examiner authored an addendum to the opinion in June 2013, at which time he stated that the Veteran's currently-diagnosed left knee disability of patellofemoral osteoarthritis is less likely than not related to service.  In support of this opinion, the examiner noted that, with the exception of the Veteran's report of bumping his left knee in September 1996 and report of experiencing left knee pain in September 1997, the Veteran's service treatment records do not document any further left knee complaints, and the records do not reflect any diagnosis of or indication of a chronic knee disability.  Moreover, after service, the Veteran first sought treatment for a left knee impairment in August 2004, at which time he was experiencing left knee instability, and left knee degenerative changes were first detected in 2013 (at the time of the examination), as 2009 left knee x-rays failed to reveal any such degenerative changes.  Thus, given the large temporal gap between any left knee complaints during service and his post-service development of knee pain, the examiner concluded that the Veteran's left knee disability is unrelated to service.

Given that the Veteran's complaints of joint pain have largely referenced his left lower extremity, and given that a clinical diagnosis related to these complaints of left leg joint pain has been rendered, a basis for awarding service connection for a disorder manifested by joint pain as a manifestation of a Gulf War-related undiagnosed illness has not been presented.  

With regard to the diagnosis rendered during the April 2013 VA orthopedic examination, left knee patellofemoral osteoarthritis, the Veteran does not assert that this left knee disability had its onset in service or that he has continually experienced a left knee impairment since service.  Rather, during his VA examination, the Veteran reported being treated for knee pain after bumping his knee during service, but that the knee pain resolved after this acute injury and that he did not experience knee pain again until after service.  

Moreover, the Veteran, as a lay person, lacks the requisite medical expertise to link his current left knee disability to service, as providing such an etiological nexus is a complex medical matter requiring related expertise, and probative medical evidence is required to decide the claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As the June 2013 VA medical opinion is unequivocally stated, is consistent with the Veteran's development of a knee impairment as documented in his claim file, and is supported by a detailed rationale, the medical opinion is probative evidence against the claim.  Further, there is no medical evidence suggesting a relationship between the Veteran's current left knee disability and service.

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.


Disability Manifested by Muscle Pain

The Veteran asserts that he experiences diffuse muscle pain, which is a manifestation an undiagnosed illness attributable to his Gulf War service.  During his RO and Board hearings, the Veteran characterized his muscle pain as affecting his lower extremities and lower back, and he described the sensation as both tingling and pulsing.

The Veteran was afforded a VA examination in April 2013 to determine the onset, nature, and symptoms of his reported muscle pain (as his muscle pain had not been attributed to any known clinical diagnosis); however, at the time of the examination, the Veteran stated that he was not experiencing any muscle pain, and therefore no further medical inquiry was made.  

Although the Veteran was not experiencing muscle pain at the time of the examination, the Veteran has nevertheless reported experiencing muscle pain during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

However, in order to establish service connection for muscle pain as a manifestation of an undiagnosed illness, there must be "objective indications of chronic disability," to include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  However, no objective indications of muscle pain have been clinically observed, as the April 2013 VA examination of the Veteran's lower extremities failed to reveal any muscular or sensory impairment, and the Veteran's treatment records also fail to document any objective indications of a muscle impairment.  In sum, there is no independent verification of the Veteran's reported symptomatology, and without such verification, service connection for an undiagnosed illness manifested by muscle pain is not warranted.  

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a disability manifested by muscle pain, to include as a manifestation of an undiagnosed illness, is not warranted.
Increased Rating Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected gastrointestinal disorder has historically been referred to as an undiagnosed stomach disorder, although the VA gastrointestinal examinations performed during this appeal period reference the Veteran's impairment as irritable bowel syndrome.   

Prior to April 2013, the Veteran's gastrointestinal disorder was evaluated as 20 percent disabling pursuant to Diagnostic Code 7305, which outlines the rating criteria for a duodenal ulcer.  After April 2013, the disorder has been evaluated as 30 percent disabling pursuant to Diagnostic Code 7319, which outlines the rating criteria for irritable bowel syndrome.  

Under Diagnostic Code 7305, a 20 percent rating is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating contemplates moderately severe duodenal ulcer which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.  With regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319).

As the Veteran's service-connected gastrointestinal disorder has been characterized as irritable bowel syndrome throughout the appeal period, Diagnostic Code 7319 for irritable bowel syndrome best reflects the Veteran's predominant disability picture.  Significantly, the VA examiner who conducted the 2008 VA gastrointestinal examination stated that while the Veteran's gastrointestinal disorder had been evaluated as a duodenal ulcer, the Veteran has never had such an impairment.

For the rating period prior to April 2013, during which the Veteran is in receipt of a 20 percent evaluation, the Veteran underwent two VA gastrointestinal examinations; in December 2008 and December 2010; and received ongoing VA treatment for his irritable bowel syndrome.  In order to receive the next higher rating of 30 percent for irritable bowel syndrome, the Veteran must have demonstrated severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Indeed, the Veteran's reported symptomatology during this period reflects severe symptoms, evidenced by bowel disturbances and near constant abdominal distress.   During his 2008 VA examination, the Veteran reported experiencing daily nausea, lower quadrant abdominal pain, and episodic diarrhea, occurring one to three days per week, and during his 2010 VA examination, the Veteran reported experiencing constant abdominal stress that is exacerbated by stress and anxiety.  In addition to his ongoing treatment for persistent nausea, frequent vomiting, daily abdominal pain, and intermittent diarrhea and constipation, the Veteran  received VA emergent care for abdominal pain in May 2011 and September 2012.  Additionally, during his October 2012 Board hearing, the Veteran testified that he has experienced vomiting, cramps, pain, and daily nausea.  

Given this evidence of severe symptomatology, a 30 percent rating pursuant to Diagnostic Code 7319 is warranted for the rating period prior to April 2013.  

However, a rating higher than 30 percent, either prior to or after April 2013, is not warranted.  A 30 percent rating is the highest schedular rating available pursuant to Diagnostic Code 7319.  

Pursuant to the schedule of ratings for the digestive system, a rating higher than 30 percent is available under Diagnostic Codes that outline the rating criteria for loss of tongue, esophageal stricture, perineal adhesions, a duodenal ulcer, a marginal ulcer, hypertrophic gastritis, post-gastrectomy syndromes, cirrhosis of the liver, ulcerative colitis, small or large intestine resection, an intestinal fistula, tuberculosis peritonitis, anal sphincter or stricture impairment, a prolapsed rectum, an inguinal hernia, a post-operative ventral hernia, digestive malignant neoplasms, chronic liver disease without cirrhosis, hiatal hernia, vagotomy, liver transplant, or hepatitis C.  

As the Veteran's gastrointestinal disorder has been classified as irritable bowel syndrome, with no other gastrointestinal disorders diagnosed or symptoms evidenced, a higher rating may not be assigned under one of the related Diagnostic Codes.  Thus, the preponderance of the evidence is against the claim for an increased schedular rating at any time during the appeal period; there is no doubt to be resolved; and an increased rating is not warranted.

Extraschedular Analysis

The evidence shows that the Veteran's service-connected irritable bowel syndrome  results in abdominal distress, vomiting, nausea, diarrhea, and constipation, symptoms that have all been attributed to irritable bowel syndrome; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  

While Diagnostic Code 7319 does not specifically allude to vomiting or nausea, it does refer to severe irritable bowel syndrome symptoms, and the Veteran's reported nausea and vomiting are factors that the Board considered when determining the level of his impairment.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected irritable bowel syndrome  is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for a left knee disability is denied.

Service connection for a disability manifested by muscle pain, to include as a manifestation of an undiagnosed illness, is denied.

A rating of 30 percent for irritable bowel syndrome prior to April 3, 2013 is granted.

A rating higher than 30 percent for irritable bowel syndrome after April 3, 2013 is denied.
REMAND

With regard to the Veteran's service connection claim for a headache disorder, initially claimed as a manifestation of an undiagnosed illness, during an April 2013 VA neurological examination, the Veteran's headache symptomatology was attributed to a known clinical diagnosis, migraine headaches, thereby precluding an award of service connection for an undiagnosed illness.  

However, with regard to the next relevant inquiry, whether the diagnosed migraine headaches are attributable to service, the medical opinion rendered in June 2013 addressing this theory is insufficient, as the opinion relies on the lack of documented treatment for headaches during or continually after service.  However, the Veteran has reported initially experiencing headaches during service, as reflected in an October 1997 Gulf War registry examination, and this lay evidence was not adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Veteran is competent to report the onset of his headache symptoms, a new VA opinion considering this relevant evidence must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion addressing the etiology of the Veteran's migraine headaches from an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the medical professional.   

The medical professional is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that migraine headaches  had their onset in or are related to his active service. 

The examiner is to consider and comment on the clinical significant of the Veteran's 1997 report that his headaches began during his Gulf War Service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


